Citation Nr: 1116407	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for multiple sclerosis.

In July 2007, the Board denied the claim.  In July 2009, United States Court of Appeals for Veterans Claims (the Court) vacated and remanded the Board's decision.  In December 2009, the Board remanded the claim.

In March 2011, the Veteran and his wife testified during a Board hearing in Washington, D.C. before the undersigned. 
 

FINDING OF FACT

Multiple sclerosis was manifested within 7 years of separation from service.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for entitlement to service connection for multiple sclerosis, the claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The Board notes, however, that during the Board hearing, the undersigned questioned the Veteran and his wife regarding evidence relevant to the claim, and accepted the submission of additional evidence.  These actions supplemented VA's compliance with the VCAA and provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, for Veterans such as this one with more than 90 days of active service during a war period, certain chronic disabilities, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within a specified number of years after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Multiple sclerosis is presumed to have been incurred in service if it becomes manifest to a compensable degree within 7 years of separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran has been diagnosed with multiple sclerosis. The minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 8018.  Thus, if multiple sclerosis manifested within 7 years of the Veteran's July 1970 separation from service, it is presumed to have been incurred in service.  Traut v. Brown, 6 Vet. App. 495, 499-500 (1994).  The Veteran does not contend, and the evidence does not reflect, that multiple sclerosis was diagnosed during service or within the 7 year presumptive period.   Rather, the first clinical diagnosis of this disease was in the mid 1990s.

Significantly, however, the provisions of 38 U.S.C.A. § 1112(a)(1) and 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) require only that a disease "manifest" within a specified time period, not that it be "diagnosed" during that time.  In Traut, supra, the Court found that a diagnosis of multiple sclerosis after the 7 year presumptive period warranted the granting of service connection where there was evidence of symptoms within 7 years after service and a subsequent medical opinion attributed these symptoms to multiple sclerosis.  Traut, 6 Vet. App. at 500.  See also 38 C.F.R. § 3.307(c) (disease not required to be diagnosed during presumptive period; rather, medical or lay evidence must show characteristic manifestations of the disease followed without unreasonable time lapse by a definite diagnosis).  Service connection must be granted in this case because there is evidence of symptoms within 7 years after service and the medical evidence weighs in favor of attributing these symptoms to multiple sclerosis.

There are multiple lay statements from individuals including the Veteran's wife, sister-in-law, and friends that he exhibited symptoms of vertigo, nausea, headaches, tingling of the extremities, loss of dexterity, strength, and energy, and sensitivity to light within the 7 year presumptive period.  There are multiple medical opinions, including from Drs. Fraser and Jones, which indicate that these symptoms were early manifestations of the subsequently diagnosed multiple sclerosis.  Both of these well qualified physicians gave a detailed explanation for their rationale in so concluding, based on an accurate recounting of the medical and lay evidence of record.  Therefore, the Board finds these opinions to be of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only negative medical opinion is that of the February 2007 VA examiner who, noting that, while it was conceivable that the Veteran did have signs and symptoms of multiple sclerosis from within the 7 year presumptive period, nevertheless concluded that the absence of "documentation" supporting this contention warranted the conclusion that the symptoms did not begin until the 1990s.  The examiner also noted the absence of reference to any neurologic symptoms on the July 1970 separation examination report.

The Court vacated the Board's July 2007 denial of the claim, which was based primarily on this negative opinion, because the request for this opinion had impermissible suggested that the opinion be contrary to Dr. Fraser's September 2005 positive opinion.  The Court also noted that it was troubled by what appeared to be a suggestion in the request that lay testimony was insufficient to find that the symptoms began within the 7 year presumptive period unless it was supported by contemporaneous medical evidence.  In fact, such testimony is competent as to precisely the types of observable symptomatology that was recounted by the lay witnesses in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  This testimony must be weighed against the other evidence of record, and, as noted by the February 2007 VA examiner, neither the separation examination nor the report of medical history indicated the symptomatology claimed by the Veteran. However, the Veteran persuasively explained in a March 2007 letter that the separation examination was perfunctory and, in any event, even an indication by the Veteran of an absence of symptomatology during service does not warrant the conclusion that there were no symptoms for 7 years thereafter.  There is also the matter of the Veteran's claim for entitlement to service connection for a knee disability in 1971.  Some records regarding this claim have been lost and the claim is not well documented in the claims folder.  Considering that such a loss requires a heightened obligation for the Board to explain its findings and consider the benefit-of-the-doubt rule, the Board finds that the absence of any of the claimed symptomatology on the June 1971 VA examination, which the Veteran in any event contends he presented but the examiner did not transcribe and which he contends was noted in records that were lost, does not weigh substantially against the claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The February 2010 VA examiner, after reviewing the claims file and examining the Veteran, noted the lack of medical evidence of multiple sclerosis within the 7 year presumptive period, but concluded that if the lay statements were allowed as evidence it was at least as likely as not that the symptoms they described were indicative of the onset of multiple sclerosis.  When asked for "clarification" of his opinion, in a request that suggested that the absence of contemporaneous medical evidence was a valid consideration for concluding that multiple sclerosis did not manifest within the 7 year presumptive period, the examiner in March 2010 adhered to his initial conclusion that if the lay statements were allowed as evidence or considered credible it was likely they were describing the onset of multiple sclerosis, but found that the lack of medical corroboration of these symptoms warranted the conclusion that the multiple sclerosis was not related to service.

The February 2010 VA examiner's initial conclusion is consistent with the other medical evidence concluding that the lay witnesses observed symptoms that were indicative of the subsequently diagnosed multiple sclerosis.  In answer to the February 2010 VA examiner's question as to whether the lay statements "are allowed as evidence," the answer is, "Yes, they are allowed as evidence."  Moreover, the Board finds these statements, including the statements of the Veteran's wife during the hearing, to be credible.  As noted above, lay evidence must be considered and is competent as to observations.  Thus, as the February 2010 VA examiner's opinion was positive if the answer to this question was affirmative, the Board finds that he has offered yet another positive medical opinion of substantial probative weight.

The subsequent clarification suffers from the same problem as the February 2007 opinion rejected by the Court.  There is no requirement that there be medical evidence of multiple sclerosis symptoms during the 7 year presumptive period.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336; Traut, 6 Vet. App. at 500.  

In sum, the weight of the medical evidence indicates that the symptoms observed within the 7 year presumptive period were indicative of the onset of the subsequently diagnosed multiple sclerosis.  The medical evidence is based upon competent and credible lay evidence.  Multiple sclerosis is therefore presumed to have been incurred in service, and service connection is warranted on this basis.

ORDER

Entitlement to service connection for multiple sclerosis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


